DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9, 18, 19, 21-24 and 27-29 are allowable over the prior art of record. The closest prior art of record Zhou Dehai (CN105930376A), hereinafter Zhou’376 (Published on 09/2016) teach searching for split keywords of the search term amounts to performing a second search following a different algorithm, keywords have been searched more than a set number of times in a period of times. Specific parameters can be set according to actual conditions, obtain at least one keyword search result list and search work search result list, in order to obtain the conversion rate of the search term result list, the latter implicitly needs to be obtained ([0032]-[0033], [0059]-[0061]-[0067]). 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “obtaining a first search result set by searching in a preset application library based on a first search algorithm and the target search word; when a conversion rate of the first search result set is lower than a first preset threshold, obtaining a second search result set by searching in the preset application library based on the target search word and a second search algorithm different from the first search algorithm, wherein the first search algorithm and the second search algorithm are configured to obtain different search results based on different orders, wherein the conversion rate of the first search result set is a value calculated from conversion rates of search results in the first search result set, wherein each search result is an application resource in a software store, and wherein the conversion rate of the search result is a ratio of a number of downloaded times of an application to a number of search times of the application; wherein obtaining the third search result set by performing the merge according to the first search result set and the second search result set comprises: obtaining P search results by determining an intersection of the first search result set and the second search result set, P being a positive integer; determining, in the second search result set, Q search results each having a conversion rate higher than a second preset threshold and excluded from the P search results, Q being a positive integer; and determining the third search result set, wherein the third search result set includes the P search results and the Q search results”, and similarly in independent claims 18 and 19.
Dependent claims 4-9, 21-24 and 27-29 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou Dehai (CN 105912680 A) describe search in a preset application library wherein when the search based on a target search word perform according to a first algorithm returns a first search result set which conversion rate is below a given threshold, another search algorithm, based on a frequency of usage of the target search word in third party applications is conducted, and results including these third party applications are returned for presentation to the user alongside the first search result set when this frequency is identified to be higher than a second given threshold. When a conversion rate for a target search word is lower then a given threshold, another second search is conducted based on the target search word and according to a different algorithm and the results of both searched are combined for presentation to the user (see claims 1-3, [0010]; Also see [0022]-[0032]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
6/2/22